ADAMS, Circuit Judge.
The United States by authority of Act Aug. 1, 1888, c. 728, 25 Stat. 357 (U. S. Comp. St. 1901, p. 2516), instituted proceedings in the court below to condemn certain real es*82tate situate in Duluth, Minn., for a post-office site. Section 2 of the Act provides that:
“The practice, pleadings, forms and modes of proceeding in causes arising under the provisions of this act shall conform as near as may be to the practice, pleadings, forms and proceedings existing at the time in like cases of the courts of record of the state within which such Circuit or District Courts are held, any rule of the court to the contrary notwithstanding.”
The Revised Daws of Minnesota of 1905, relating to the subject of eminent domain, provide, first, for a petition by the state or corporation authorized to take private property for public use, describing the property, giving the names of the owners, and praying for the appointment of commissioners to appraise the damages occasioned by the taking (section 2524); second, for a hearing of the petition after due notice and for the appointment of “three disinterested commissioners * * * to ascertain and report the amount of damages that will be sustained by the several owners on account of such taking” (section 2526); third, for qualifying the commissioners, hearing by them touching the matters submitted to them,„ and that “they shall make a separate assessment and award of the damages which in their judgment will result to each of the owners of such land by reason of such taking and within thirty days after making such assessment and award report the same to the court under their hands” (section 2527); fourth, for filing of the commissioners’ report in the clerk’s office, notice to the petitioner of such filing, and payment by the petitioner of the fees and disbursements of the commissioners (section 2528); fifth, for the payment or tender of payment of the damages awarded by the commissioners at any time after the notice provided for in section 2528 shall be delivered to the petitioner; sixth, for an appeal from the award of the commissioners to the court either by the owner of the lands taken or by-the petitioner; seventh, for a hearing of the appeal by the court after the framing of the issues either by jury or by the court and for the reassessment of the damages “as justice may require” (section 2533). Then follow the three following sections:
“Sec. 2534. Judgment shall be entered upon the verdict or decision, fixing the amount of damages payable to the several parties concerned, and the terms and conditions of the taking. Upon payment of said damages, with costs and interest, if any, the petitioner shall be permitted to take possession of the premises, and appropriate the same to the public uses for which they were taken, subject to the provisions of such judgment; and until reversed or modified in a direct proceeding begun for that purpose, said judgment shall be binding upon the petitioner and all other parties thereto, and upon their respective successors and assigns.
“Sec. 2535. All damages allowed under this chapter, whether by the commissioners or upon appeal, shall bear interest from the time of the filing of the commissioners’ report. If the award be not paid within sixty days after such filing, or, in case of an appeal within the like period, after final judgment thereon, the court, on motion of the owner of the land, shall vacate the award and dismiss the proceeding as against such land.
“Sec. 253C. Upon the determination of all appeals taken in said proceeding, and the payment of all damages, interest, and costs awarded or recovered therein, and when there has been no appeal from the report of the commissioners, and more than thirty days have expired since the seiwice upon all the parties to. said proceeding of the notice referred to in See. 2528, and payment has been made of all damages and interest allowed by said commissioners, the court, upon motion of the petitioner, shall enter a final decree es-*83taWisliing the rights of said petitioner in the whoie or any part of the lands eo taken.”
On June 1, 1907, upon clue proceedings taken, three commissioners were appointed by the court below to ascertain and report the amount of damages which would be sustained by the several owners of the laird sought to be taken in this case. On June 12, 1907, the commissioners reported, fixing the damages to be paid the owners at the sum of $17,500. On July 1, 1907, a stipulation was filed by the parties consenting to a confirmation, of the award of the .commissioners. On August 17, 1907, upon the presentation of a form of order for the consideration of the court, the attorney for the owners demanded that interest be added to the amount awarded by the commissioners from the date of the filing of their report until the date when payment of the damages should be made. This demand was resisted by the attorney of the United States. Afterwards, on August 19, 1907, the court entered an order confirming the report of the commissioners, and providing, over the objection and exception of the United States:
"That the United States of America do pay into this court the sum of $17,-500.00 and interest on said sum at the rale of six per cent, per annum from said 12th day of June, A. D., 1007, up to and including the (late on which said sum is paid into the registry of this court [for the owners).”
On this exception, and this alone, the United States prosecuted error, and in brief and argument of counsel the only ground urged is that the court below should not have ordered the United States to pay interest on the amount of the award. To this, therefore, we will confine our attention.
It is "well settled that, in the absence of a stipulation to pay interest or a statute allowing interest, none can be recovered against the United States upon unpaid accounts or claims. Section 1091, Rev. St. U. S. (U. S. Comp. St. 1901, p. 747); Act March 3, 1887, c. 359, 24 Stat. 505 (U. S. Comp. St. 1901, p. 752); Tillson v. United States, 100 U. S. 43, 25 L. Ed. 543; Angarioa v. Bayard, 127 U. S. 251, 260, 8 Sup. Ct. 1156, 32 L. Ed. 159; Baxter v. United States, 2 C. C. A. 411, 51 Fed. 671. It is upon or in analogy with this principle that the United States contends that interest upon the amount of the award in this case should not have been allowed. We are unable to agree with this contention. There is a great dii'ference between the assertion of a claim or account against the United States by a person who possesses it and a proceeding of this kind instituted by the United States. This proceeding, instead of one to collect an account or claim against the United States, is an adversary proceeding instituted by the United States against owners of land to take it from them. The landowners are not plaintiffs prosecuting claims, but defendants resisting a proceeding to deprive them of what is theirs until a condition precedent is fulfilled. Mason City R. R. Co. v. Boynton, 204 U. S. 570, 27 Sup. Ct. 321, 51 L. Ed. 629. The exercise of the right of eminent domain 'is a prerogative of sovereignty in this country, but it is subject to the condition imposed by the Constitution of paying “just compensation therefor.”
Congress has directed the courts of the United States to the laws of the state wherein the land lies for a method of determining what is-*84“just compensation” in a case like this. Reference to the laws of Minnesota, where the land in question is situate, already epitomized, discloses that a board of commissioners is in the first instance to appraise the damages occasioned by the taking and report the same to the court in which proceedings for condemnation were instituted, and that an appeal may be taken from the award of the commissioners to the court. As is well known and as is illustrated in this case, a further appeal may follow. Considerable time may, elapse after the commissioners fix the value of the land before it is ultimately paid for. They can only fix it as of the time they act. They cannot say what it will be at any indefinite time in the future. The value may for many reasons change, and the rental value may be materially affected by the tenure of the owner rendered uncertain by possible protracted litigation. Considerations like these doubtless prompted the Legislature of the state to provide that the amount of the award should bear interest until paid as the best and fairest available method of providing against the possible consequences just suggested. Without holding that the requirement for payment of interest is one of the “modes of proceeding” which, by section 2 of the act of August 1, 1888, is made compulsory upon the courts of the United States, we are satisfied to conform to it as a palpably fair and reasonable method of performing the indispensable condition to the exercise of the right of eminent domain, namely, of making “just compensation” for the land as it stands, at the time of taking. “The time of taking” under the Minnesota statute, supra, is when payment is made for it. “Just compensation” as of that time must be made. Monongahela Navigation Co. v. United States, 148 U. S. 324, 341, 13 Sup. Ct. 622, 37 L. Ed. 463. It is better, when possible, to act in harmony rather than in conflict with 'the established policy of a state.
By Act March 3, 1875, c. 166, 18 Stat. 506, Congress authorized the taking possession of lands rendered necessary by the prosecution of certain improvements upon the Wisconsin and Fox rivers “after first having paid or secured to be paid the value thereof which may have been ascertained in the mode provided by the laws of the state wherein such property lies.” The same act provided for compensating owners of adjacent lands for injuries sustained by them by overflows occasioned by improvements already made and provided that such compensation should “be ascertained ih like manner” that is, in the manner provided by the laws of the state. . The statute of Wisconsin provided that such compensation should be ascertained according to the method prescribed for acquiring title to lands by railroad companies; that is, in harmony with the general principles governing the exercise of the right of eminent domain. In proceedings instituted by the United States in the state courts of Wisconsin under this act, the rule laid down was that, where lands were permanently overflowed, they should be treated as lands absolutely taken, and that the compensation to be paid therefor was the value of such lands when overflowed with interest thereon from the time of the overflow. Jones, Adm’r, v. United States, 48 Wis. 385, 389, 4 N. W. 519; Sweaney v. United States, 62 Wis. 396, 401, 22 N. W. 609; Velte v. United States, 76 Wis. 278, 284, 45 N. W. 119. The Jones Case was taken by writ of error to the Supreme Court of the *85United States (United States v. Jones, 109 U. S. 513, 3 Sup. Ct. 346, 27 L. Ed. 1015), where the judgment below was affirmed. While the opinion makes no reference to the measure of damages adopted by the Wisconsin courts, the rule declared on that subject was nevertheless before the Supreme Court, and no fault was found with it. These last-mentioned cases afford the nearest discoverable analogy to the case under consideration, and reinforce the conclusion reached.
The judgment is affirmed.